Braley, J.
The petitioner, a foreign corporation, subject under St. 1903, c. 437, § 71, to taxation upon all its real estate, machinery and merchandise situated within the respondent town, duly brought in as required by R. L. c. 12, §§ 41,42, (see St. 1909, c. 490, Part I, §§ 41, 42,) a list of its real and personal estate. It is to be assumed that the assessors upon receiving the list were cognizant of their powers and duties. If they had any efficient reason to doubt the accuracy of the return, they were required in the proper performance of the functions of their office to make *65any necessary inquiries as to the nature and amount of its corporate property. St. 1909, c. 490, Part I, § 46. And where inquiries are made and it appears that taxable property has been omitted, the list may be corrected, or the assessors can disregard it. Hall v. County Commissioners, 10 Allen, 100, 103. But as no information was asked for, the list under § 46 must be received as a true enumeration and description of the company’s property, leaving only the valuation for the purposes of assessment to be estimated and fixed by the assessors. Newburyport v. County Commissioners, 12 Met. 211. The assessors, however, after making an appraisement of the four items returned, consisting of the real estate, “manufactured material,” machinery, and horses, wagons and harnesses, added a fifth item under the designation of “all other ratable property.” The assessment levied on the fifth item having been unwarranted, the petitioner for this reason alone was entitled to an abatement. Chase v. Boston, 193 Mass. 522, 527.
Our decision, however, may be rested upon a broader ground. By the commissioner’s report, whose findings of fact were adopted as true by the parties, and therefore are final, not only was the manufactured material overvalued, for which the trial court allowed an abatement, but, the return having comprised all the taxable property of the corporation, there was an excessive or over assessment. The assessors, in their appraisal of the items in the list, properly could consider the full and fair cash value of the property for commercial purposes in view of the'uses to which it had been adapted. Tremont & Suffolk Mills v. Lowell, 163 Mass. 283. Gloucester Water Supply Co. v. Gloucester, 179 Mass. 365. But, after this had been done, the entire taxable estate as a whole had been covered by the valuation for assessment of the component parts, and the petitioner’s land, buildings, machinery and stock, whether raw, wrought, or in process, with the horses and harnesses, could not be combined as a going business enterprise, or as a money producing instrumentality, and treated as a taxable unit. Blackstone Manuf. Co. v. Blackstone, 200 Mass. 82; S. C. 211 Mass. 14. Troy Cotton & Woolen Manufactory v. Fall River, 167 Mass. 517. St. 1909, c. 490, Part I, §§ 3,4,23. The evidence offered by the respondent, that under the designation of “all other ratable property” the assessors intended to make, and relied upon this distinction in fixing their valuation, was rightly excluded, *66and its request, that the town should be credited with the tax levied upon the amount shown by this item, could not have been given.

Exceptions overruled.